Citation Nr: 1637272	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  11-31 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for chronic fatigue, to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1972 to December 1994.  He served in the Southwest Asia theater of operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In February 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is associated with the electronic claims file.

The issue on the title page was remanded by the Board in April 2015, along with a claim for entitlement to service connection for a bilateral foot disorder.  As an April 2015 rating decision granted service connection for a bilateral foot disorder, that issue is no longer before the Board.  The remaining issue has been returned to the Board for further appellate review.  


FINDING OF FACT

The Veteran does not have chronic fatigue syndrome, and does not have an undiagnosed illness or a medically unexplained chronic multi-symptom illness manifested by fatigue.


CONCLUSION OF LAW

The criteria for service connection for a disability manifested by chronic fatigue, to include chronic fatigue syndrome, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).
VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015). Compliant notice was provided in November 2008.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, military personnel records, private medical records, VA treatment records, VA examination reports, and statements from the Veteran.  The Board finds that no additional action to further develop the record in connection with the claim, prior to appellate consideration, is required.

In April 2015, the Board remanded the claim for additional development.  The Veteran was provided a VA examination and additional records were obtained.  The Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).



II. Analysis

The Veteran originally sought service connection for chronic fatigue in 1995.  This was denied and the Veteran did not appeal.  In October 2008, he applied for service connection for chronic fatigue syndrome based on his period of service in the Southwest Asia theater of operations during the Persian Gulf War.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Service connection may also be established for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1). 

 A "qualifying chronic disability" includes an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders.  38 C.F.R. § 3.317(a)(2)(i).

The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

For purposes of this section, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(3), (4).

Compensation shall not be paid under section 3.317 if there is affirmative evidence that an undiagnosed illness was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War; if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

Specific to this case, a diagnosis of chronic fatigue syndrome requires: (1) new onset of debilitating fatigue severe enough to reduce daily activities to less than 50 percent of the usual level for at least six months; (2) the exclusion, by history, physical examination, and laboratory tests, of all other clinical conditions that may produce similar symptoms; and (3) six or more of the following: acute onset of the condition; low grade fever; nonexudative pharyngitis; palpable or tender cervical or axillary lymph nodes; generalized muscle aches or weakness; fatigue lasting 24 hours or longer after exercise; headaches (of a type, severity or pattern that is different from headaches in the premorbid state), migratory joint pains, neuropsychologic symptoms, and/or sleep disturbance.  38 C.F.R. § 4.88(a) (2015).

Turning to the facts in this case, the Veteran's service treatment records show complaints of increasing malaise and fatigue associated with a diagnosis of sarcoidosis in 1983.  After treatment for sarcoidosis, the Veteran complained of decreased energy and various nonspecific symptoms, such as "vague stress" and "vague depressive-like" symptoms in June 1985 and March 1987.  He was referred to the mental health clinic for possible depression.  An April 1987 psychiatric evaluation indicated the clinician did not believe the Veteran had underlying depression.  A diagnosis of a disability or disorder manifested by chronic fatigue was not identified during service.

In December 2009, a private treatment provider submitted a statement indicating his opinion that chronic fatigue was the result of the Veteran's military service.  He stated that the Veteran had been diagnosed with sleep apnea, but he was still in treatment for chronic fatigue.  The doctor indicated that other factors were being looked at, including reflux, back and neck pain, gout pain, and restless leg activity relative to their impact on the Veteran's sleep quality.  

In July 2011, the Veteran underwent a VA examination in connection with his claim.  He stated he developed gradual chronic fatigue and sleepiness in 1983 prior to a diagnosis of sarcoidosis in December 1983.  Although sarcoidosis resolved, the Veteran denied resolution of his fatigue.  The Veteran indicated service in Saudi Arabia intermittently between 1991 and 1994.  It was indicated he had gained 50 pounds since separation from service and had problems with snoring, insomnia, daytime somnolence and a diagnosis of sleep apnea since February 2009.  It was indicated the Veteran had multiple other known clinical conditions that might produce the symptom of chronic fatigue and he did not have a diagnosis of chronic fatigue syndrome as set forth in VA regulations.  See 38 C.F.R. § 4.88(a).

In his November 2011 Form 9, the Veteran indicated he agreed with VA that fatigue could be attributed to multiple health conditions, to include sleep apnea.  Nonetheless, he indicated his belief that those multiple conditions, to include hypertension, GERD/hiatal hernia, and lumbar spine degenerative disc disease, should be taken into consideration because they are service connected.  He also mentioned his status as a Gulf War veteran which he felt was a factor, along with the many years he had been suffering from fatigue.

In April 2015, the Board remanded the claim for a VA Persian Gulf War examination to determine whether presumptive service connection was warranted under 38 C.F.R. § 3.317.

In October 2015, the Veteran underwent a VA examination.  The examiner, a physician, indicated the Veteran did not now have and never had a diagnosis of chronic fatigue syndrome, although he did have symptoms of the disability, to include debilitating fatigue, generalized muscle aches or weakness and sleep disturbance.  The examiner noted that loss of energy and motivation were continuous and could be attributable to any or all of the Veteran's "pertinent conditions," to include sleep apnea, hypertension, back pain, multiple myeloma and recurrent prostate cancer.  The examiner indicated that fatigue/chronic tiredness was multifactorial and attributable to "multisystem health problems."

The examiner concluded that the Veteran's disability was not an undiagnosed illness, a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, or a disease with a clear and specific etiology and diagnosis.  Instead, the examiner found that the Veteran's disability was a diagnosable chronic multisymptom illness with a partially explained etiology.  The Board notes that a diagnosable chronic multisymptom illness with a partially explained etiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  The examiner explained that the Veteran has numerous diagnosed medical conditions that can be contributing factors to his current complaints of fatigue.  She specifically noted prostate and stomach cancer, multiple myeloma, chronic kidney disease, sarcoidosis, and sleep apnea.  The examiner opined that the Veteran's complaints of fatigue were not due to service in southwest Asia or exposure to environmental hazards.  

The Veteran is competent to report having fatigue.  However, notwithstanding the Veteran's contentions, the evidence of record does not show chronic fatigue syndrome, a diagnosable fatigue disorder, or an undiagnosed illness resulting in fatigue.  Instead, fatigue has been shown to be a symptom of other clinically diagnosed disabilities.  Because a diagnosis of chronic fatigue syndrome has not been established, the Veteran's complaints of fatigue are attributed to known diagnoses, and the Veteran does not have a medically unexplained chronic multi-symptom illness, the claim must be denied.  The Board notes once again that the VA examiner in 2015 specifically found that the Veteran's complaints of fatigue are due to a diagnosable chronic multisymptom illness with a partially explained etiology.  As the etiology is partially explained, by regulation the complaints are not medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  

The Board finds the 2015 VA opinion more probative than the October 2009 private opinion which indicated that certain medical conditions, including chronic fatigue, had their onset and result from the Veteran's time spent in the military.  The October 2009 opinion is being discounted as it does not contain a clear rationale.  It appears that the physician's assistant who provided the opinion is suggesting that the fatigue is a byproduct of sleep apnea, although even that point is unclear.  Of note, the physician's assistant did not diagnose chronic fatigue syndrome.  Instead he diagnosed chronic fatigue and provided no rationale as to why such onset in or is related to the Veteran's military service.  Conversely, the VA examiner provided a thorough rationale for her findings as noted above.  The 2015 VA opinion is also supported by other evidence of record, such as the notation of fatigue associated with sarcoidosis and the opinion that the Veteran does not warrant a diagnosis of chronic fatigue syndrome.  

The Board finds that the Veteran is competent and credible in identifying symptoms of fatigue; however, the weight of the evidence shows that he does not have currently diagnosed chronic fatigue syndrome, and his symptoms are related to other diagnosed conditions.  Insomuch as the Veteran has attempted to establish a diagnosis of chronic fatigue syndrome through his own lay assertions, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, which is whether the Veteran has currently diagnosed chronic fatigue syndrome or an undiagnosed illness or medically unexplained chronic multi-symptom illness resulting in fatigue, such an assessment falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  As such, the Board affords more probative weight to the VA examination findings.

To the extent that the Veteran's fatigue is in part a symptom of any of his service-connected disabilities, if the Veteran believes he warrants a higher disability rating for any service-connected disability he should submit a claim for an increased rating on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  

For the foregoing reasons, the Board finds that service connection is not warranted for chronic fatigue which has been demonstrated to be a symptom of known clinical diagnoses, other than chronic fatigue syndrome.  Because the preponderance of the evidence is against the claim for service connection, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for chronic fatigue is denied.


____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


